Exhibit 10.2

 



AMENDMENT NO. 1

 

TO

 

SECURITIES PURCHASE AGREEMENT

 

This Amendment No. 1 to Securities Purchase Agreement (this “Amendment”) is made
as of May 31, 2019, by and among Freedom Leaf Inc., a Nevada corporation (the
“Company”) and the parties signatories hereto (the “Amending Stockholders”).

 

WHEREAS, the Company and the Amending Stockholders are parties to that certain
Securities Purchase Agreement, dated as of September 28, 2018, by and among the
Company and the investors listed on the Schedule of Buyers attached thereto (the
“Agreement”; capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement.);

 

WHEREAS, Section 9(e) of the Agreement permits amendment of the Agreement only
in a writing signed by the Company and holders of at least eighty percent (80%)
of the Common Shares issued and issuable under the Agreement (the “Requisite
Threshold”);

 

WHEREAS, as of the date hereof, the Amending Stockholders collectively hold at
least the Requisite Threshold; and

 

WHEREAS, this Amendment complies with the requirements of Section 9(e) of the
Agreement.

 

NOW, THEREFORE, the Company and the Amending Stockholders hereby agree as
follows:

 

1.               Amendment and Restatement. Section 4(q) of the Agreement is
hereby deleted and replaced in its entirety by the following:

 

Conversion of Preferred Stock. The Company shall have the right to convert each
share of Series A Preferred Stock issued and outstanding into one-hundred (100)
fully paid and non-assessable Common Shares (the “Mandatory Conversion”) at any
time in its sole discretion beginning on any date on or after May 30, 2019, by
delivering written notice to each holder of record of shares of Series A
Preferred Stock specifying the effective date and time of the Mandatory
Conversion (the “Mandatory Conversion Time”). Such notice need not be sent in
advance of the occurrence of the Mandatory Conversion Time. Upon receipt of such
notice, each holder of shares of Series A Preferred Stock in certificated form
shall surrender his, her or its certificate or certificates for all such shares
of Series A Preferred Stock (or, if such holder alleges that such certificate
has been lost, stolen or destroyed, a lost certificate affidavit and agreement
reasonably acceptable to the Company to indemnify the Company against any claim
that may be made against the Company on account of the alleged loss, theft or
destruction of such certificate) to the Company at the place designated in such
notice. If so required by the Company, any certificates surrendered for
conversion shall be endorsed or accompanied by written instrument or instruments
of transfer, in form satisfactory to the Company, duly executed by the
registered holder or by his, her or its attorney duly authorized in writing. All
rights with respect to the Series A Preferred Stock converted, including the
rights, if any, to receive notices and vote (other than as a holder of Common
Shares), will terminate at the Mandatory Conversion Time (notwithstanding the
failure of the holder or holders thereof to surrender any certificates at or
prior to such time), except only the rights of the holders thereof, upon
surrender of any certificate or certificates of such holders (or lost
certificate affidavit and agreement) therefor, to receive the items provided for
in this Section 4(q). As soon as practicable after the Mandatory Conversion Time
and, if applicable, the surrender of any certificate or certificates (or lost
certificate affidavit and agreement) for Series A Preferred Stock, the Company
shall issue and deliver to such holder, or to his, her or its nominees, a
certificate or certificates for the number of full shares of Common Shares
issuable on such conversion in accordance with the provisions hereof. Such
converted Series A Preferred Stock shall be retired and cancelled and may not be
reissued as shares of such series, and the Company may thereafter take such
appropriate action (without the need for stockholder action) as may be necessary
to reduce the authorized number of shares of Series A Preferred Stock
accordingly.

 

 

 



 1 

 

 

2.               Agreement. Except as modified by this Amendment, the Agreement
shall remain unchanged and in full force and effect.

 

3.               Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Nevada, without
giving effect to the principles of conflicts of law.

 

4.               Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 2 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

  COMPANY           FREEDOM LEAF INC.       By:  /s/ Clifford
Perry                                           Name: Clifford Perry   Title:
  Chief Executive Officer

 

 

 

 

 

 

 

 



[Signature Page to Amendment No. 1 to Securities Purchase Agreement]

 



 

 



 3 

 

 

 

  AMENDING STOCKHOLDERS           MERIDA CAPITAL PARTNERS II, LP      
By:  Merida Manager II LLC, its general partner   By:     /s/ Mitchell
Baruchowitz   Name: Mitchell Baruchowitz   Title: Managing Partner          
JM10-FFF       By: /s/ Abner Kurtin   Name: Abner Kurtin   Title:   Managing
Partner

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]

 



 4 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

Each of the undersigned holders of Series A Preferred Stock hereby acknowledges
and agrees that the Conversion Rights (as defined in Article II of the Company’s
Articles of Incorporation, as in effect from time to time) shall be
automatically exercised, without any further action by the undersigned, upon the
Company’s determination of the Mandatory Conversion Time in accordance with this
Amendment.

 

 

 

/s/ Clifford J. Perry

Name: Clifford J. Perry

 

  

/s/ Richard C. Cowan

Name: Richard C. Cowan

 

 

 

 

 

 

 

 

 

 

 



 5 

 